Exhibit 99.1 SAIC Announces Financial Results for the Second Quarter of Fiscal Year 2017 Revenues: $1,095 million Operating income: $70 million; Adjusted operating income: $73 million Earnings before interest, taxes, depreciation and amortization (EBITDA) margin: 7.5%; Adjusted EBITDA margin: 7.8% Diluted earnings per share:$0.81; Adjusted diluted earnings per share: $0.85 Cash flows provided by operating activities: $23 million Repurchased 721K shares for $41 million Book-to-bill ratio of approximately 1.2 MCLEAN, VA, September 8, 2016—Science Applications International Corporation (NYSE: SAIC), a leading technology integrator providing full life cycle services and solutions in the technical, engineering, intelligence, and enterprise information technology markets, today announced financial results for the second quarter ended August 5, 2016. “SAIC delivered another quarter of solid financial performance along with a robust second quarter bookings of $1.3 billion resulting in a book-to-bill of 1.2,” said Tony Moraco, Chief Executive Officer of SAIC. “Our company continues to focus on strong program execution with a continuing commitment to our customers as well as executing our shareholder value creation strategy.” Second Quarter Fiscal Year 2017: Summary Operating Results Three Months Ended Six Months Ended August 5, Percent change July 31, August 5, Percent change July 31, (in millions, except per share amounts) Revenues $ 0 % $ $ 10 % $ Operating income 70 35 % 52 25 % Operating income as a percentage of revenues % bps % % 70 bps % Adjusted operating income(1) 73 14 % 64 18 % Adjusted operating income as a percentage of revenues % 90 bps % % 40 bps % EBITDA(1) 82 17 % 70 23 % EBITDA as a percentage of revenues % bps % % 80 bps % Adjusted EBITDA(1) 85 4 % 82 16 % Adjusted EBITDA as a percentage of revenues % 30 bps % % 40 bps % Net income 37 68 % 22 70 27 % 55 Diluted earnings per share $ 76 % $ $ 32 % $ Adjusted diluted earnings per share(1) $ 29 % $ $ 19 % $ Cash flows provided by operating activities $ 23 10 % $ 21 $ 58 16 % $ 50 Free cash flow(1) $ 19 19 % $ 16 $ 50 14 % $ 44 Adjusted operating income, EBITDA, adjusted EBITDA, adjusted diluted earnings per share and free cash flow are non-GAAP financial measures. See Schedule 5 for reconciliation to the most directly comparable GAAP financial measures. -1- Revenues for the second quarter were $1,095 million compared to $1,099 million during the prior year quarter, which represents a decrease of $4 million. Newly awarded programs, including the Amphibious Combat Vehicle, Federal Aviation Administration Controller Training Contract and GSA Enterprise Operations programs, generated revenues of $64 million during the current quarter.This increase was offset by decreased supply chain material volume as a result of a contract loss ($17 million), the expected decline in activity on the Assault Amphibious Vehicle (AAV) program as we near the completion of the prototyping phase ($13 million) and various other decreases across our contract portfolio due to programs that have ended or have experienced lower activity. Operating income for the quarter was $70 million, or 6.4% of revenues, up from 4.7% for the prior year quarter. The increase was due primarily to lower acquisition and integration costs ($9 million), decreased amortization of acquired intangible assets ($5 million) and lower severance and employee-related expenses ($4 million). Adjusted EBITDA (which excludes acquisition and integration costs) was $85 million for the quarter, or 7.8% of revenues, compared to 7.5% in the comparable prior year quarter. The increase was due to lower severance and other employee-related expenses. Net income for the quarter increased $15 million fromthe comparable prior year period primarily due to increased operating income ($11 million, net of tax) and a lower effective tax rate ($4 million). Diluted earnings per share was $0.81 for the quarter and adjusted diluted earnings per share (which excludes the estimated after-tax effects of $3 million of acquisition and integration costs) was $0.85. The weighted-average diluted shares outstanding during the quarter was 46.0 million shares. Cash Generation and Capital Deployment Total cash flows provided by operating activities for the quarter were $23 million, an increase of $2 million over the prior year operating cash flows of $21 million. Operating cash flows increased over the prior year quarter due to strong customer collections in the current period and a reduction of payments for acquisition and integration costs. These drivers were offset by an extra payroll payment in the current quarter.
